Citation Nr: 0613529	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury - inclusive of arthritis of the lumbosacral spine 
(back disability).

2.  Entitlement to service connection for a psychiatric 
disorder - inclusive of depression (psychiatric disability).


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from October 2000 and March 2002 rating decisions of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The initial decision denied the 
claims as not well-grounded.  The Veterans Claims Assistance 
Act (VCAA) eliminated the requirement of submitting a well-
grounded claim, so the RO readjudicated the claims in the 
latter decision.

The Board has twice remanded this case to the RO, initially 
in March 2004 to give the veteran an opportunity for a 
hearing, and more recently in August 2004 for further 
development and consideration.


FINDINGS OF FACT

1.  The most persuasive medical evidence of record does not 
show the veteran's current back disability is related to his 
military service - including to any injury he may have 
sustained.

2.  There is no competent medical evidence of record relating 
the veteran's psychiatric disability to his military service.


CONCLUSIONS OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


2.  The veteran's psychiatric disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the RO provided the 
veteran VCAA notice in a February 2002 telephone conversation 
and subsequently in an August 2004 letter (VCAA notices), 
both following the initial adjudication of his claims in 
October 2000.  But considering that the VCAA was not enacted 
until November 2000, it would have been impossible to comply 
with the Pelegrini II timing requirement when initially 
adjudicating the claims.  And the Court acknowledged in 
Pelegrini II that where, as here, VCAA notice was not 
mandated at the time of the initial adjudication, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice.  Pelegrini II, 18 Vet. App. at 
120.  Here, the veteran received VCAA notice before the RO 
issued the March 2002 decision (which readjudicated the claim 
specifically in light of the VCAA), and before the Statement 
of the Case (SOC) and several Supplemental SOCs (SSOCs).  The 
veteran has been provided ample opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the 


VCAA notices.  Therefore, notwithstanding Pelegrini II and 
Mayfield, deciding the appeal at this juncture is 
nonprejudicial.  See also Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 3, 
2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Here, 
the VCAA notices summarized the evidence needed to 
substantiate service connection claims and VA's duty to 
assist.  They specified the evidence the veteran was expected 
to provide.  In the VCAA telephone conversation, the veteran 
was told to provide VA with any evidence in his possession 
pertinent to his claims.  In this way, the VCAA notices, 
taken together, clearly satisfy the four "elements" of the 
notice requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the disability rating and effective date.  The Court held 
that upon receipt of a claim for service connection, VA must 
provide the claimant with notice of the type of evidence not 
previously provided, if any, that will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must state that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the VCAA notices informed the veteran 
of what type of evidence was needed to substantiate his 
claims for service connection, but he was not provided notice 
of the type of evidence necessary to establish disability 
ratings or effective dates.  Despite the inadequate notice 
provided him on these latter elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This is because, for the reasons and bases discussed below, 
the Board is denying his claims for service connection, so 
any concerns over the disability ratings or effective dates 
to be applied, in turn, are rendered moot.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claims.

Pertinent Laws and Regulations

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



Analysis

Entitlement to service connection for a back disability.

In the veteran's March 2000 claim, he stated that he suffers 
from residuals of a service-related back injury.  In 
subsequent correspondence, he specifically refers to 
rheumatoid arthritis as a residual condition, but throughout 
the appeals process he has maintained a claim for general 
back problems as a result of an injury in service.

As to Hickson element (1), current disability, records from 
the Greensboro Orthopaedic Center, dating from April to 
August 2003, and April 2003 records from Dr. Sue, a family 
physician, include multiple diagnoses for degenerative disc 
disease (DDD) and severe spinal stenosis.  More recently, 
following an October 2004 VA examination, the veteran 
received a diagnosis of degenerative joint disease (DJD, 
i.e., arthritis) and DDD of the lumbosacral spine.  The 
examiner acknowledged there was some history of arthritis 
previously reported, but stated there are currently no 
stigmata of rheumatoid arthritis.

As to element (2), in-service incurrence, the veteran claims 
that he suffered a fall in 1954 while on active duty.  During 
a May 2002 hearing, he testified that after the fall he was 
placed on light duty restriction and given pain medication, 
but he could provide no more information regarding the 
incident.  His family members have submitted numerous 
statements claiming he complained of back pain and received 
treatment for back problems immediately following service.

Unfortunately, the veteran's testimony concerning his injury 
cannot be corroborated by documentation from service.  The 
National Personnel Records Center (NPRC), a military records 
repository, indicated his service medical records (SMRs) 
could not be located at that facility and may have been 
destroyed in a 1973 fire there.  The Court has held that in 
cases, as here, where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Attempts have been made to obtain alternative documentation 
concerning the veteran's back injury in service and his 
condition immediately following discharge.  For example, a 
morning report dated in November 1954 has been included in 
the record, but it does not contain any information relevant 
to a back injury.  The RO also requested copies of the 
veteran's Social Security Administration (SSA) records, but 
it was determined the records have been destroyed.  The 
veteran and his wife have both stated that he received 
private treatment for his back in 1955, immediately after his 
military discharge, but according to them the treating 
physician is now deceased and the records resultantly 
unavailable.  There is no medical evidence of record 
concerning the veteran's back disability until 1988, over 30 
years after service.

In any event, regardless of whether Hickson element (2) has 
been met, there still needs to be evidence satisfying Hickson 
element (3) - medical nexus.  The record contains two 
statements from Dr. Sue, each dated April 16, 2003.  In Dr. 
Sue's statement received in May 2003 (first statement), he 
reports that the history provided by the veteran included a 
back injury in service.  The physician opined that the injury 
could have resulted in spondylitic changes in the lumbar 
spine which has advanced into severe stenosis.  However, in 
his statement received in June 2005 (second statement), Dr. 
Sue states the history of injury reported by the veteran 
has resulted in his current condition.  Conversely, after 
reviewing the veteran's claims folder, the October 2004 VA 
examiner said, "[I]t is not possible to state that the 
veteran's problems in 1988 and subsequently were caused by 
events in the early 1950s without resorting to unfounded 
speculation."

Thus, the medical nexus opinions of record present 
conflicting conclusions.  The Board finds that the VA 
examiner's opinion is more probative than the opinions of Dr. 
Sue to the contrary.  By law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this regard, the Board notes that while Dr. Sue's first 
statement says that the veteran's back disability may be due 
to an accident in service, his use of the equivocal words 
"could have" suggest his statement was based at least in 
part on speculation.  There is also no indication he 
independently reviewed the record before providing his 
opinions.  It appears that rather than forming his 
conclusions on an objective basis, Dr. Sue relied mostly - 
if not entirely - on uncorroborated history provided by the 
veteran himself.

"[A]n accurate determination of etiology is not a condition 
precedent to granting service connection; nor is 'definite 
etiology' or 'obvious etiology.'"  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  But just as well, the Court has held 
that a doctor's opinion phrased in terms of "may or may 
not" be related to service is an insufficient basis for an 
award of service connection.  Winsett v. West, 11 Vet. App. 
420, 424 (1998).  That is to say, medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Dr. Sue's second statement is inconsistent, to a certain 
degree, with his first statement in that he concludes the 
veteran's reported injury "has resulted" in his current 
back disability.  Although this choice of language provides a 
more definite medical nexus than in the first statement, the 
fact remains that Dr. Sue provided no rationale for his 
opinions in either statement.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Both statements are 
apparently based on the history provided by the veteran 
rather on review of the record or any corroborating evidence.  
When a medical opinion relies on the veteran's rendition of 
his own medical history, unsupported by evidence, the Board 
is not bound to accept the medical conclusions as they have 
no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).

In contrast, after a comprehensive physical examination of 
the veteran and independent review of the record, the VA 
examiner concluded there is not enough medical evidence to 
find a nexus between the veteran's current condition and 
alleged back injury in service.  The examiner's opinion was 
solicited by VA for the specific purpose of answering 
questions pertaining to the etiology of the veteran's back 
disability.  The physician's entire attention was thus 
focused on the central medical questions surrounding the 
appeal.  Additionally, the Court has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.

While Dr. Sue did not provide any rationale for his opinions, 
and it does not appear that he reviewed the record, the VA 
examiner thoroughly reviewed all available evidence and 
refrained from forming a nexus statement, which would be, in 
his opinion, purely speculative.  For these reasons and 
bases, the Board affords the VA examiner's report greater 
probative value than the opinions of Dr. Sue.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

To the extent the veteran himself contends that his back 
disability is related to his military service, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset, or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran's own 
statements are not competent medical evidence and do not 
serve to establish a medical nexus.  The same is true of his 
family members' statements.

Accordingly, because the probative evidence of record does 
not show the veteran's current back disability is related to 
his military service, his claim for service connection must 
be denied.

Entitlement to service connection for a psychiatric 
disability.

The earliest medical evidence of record pertaining to the 
veteran's psychiatric disability is a September 2003 VA 
Outpatient Clinic record providing an assessment of 
depression.  More recently, the October 2004 VA examiner made 
a diagnosis of depressive disorder.  Thus, Hickson element 
(1), current diagnosis, has been satisfied.

In regard to element (2), in-service incurrence, the veteran 
claims that his depression originated in service as a result 
of his mother's death and his need to financially support 
other family members.  Several statements from the veteran's 
family members confirm his mother's death during his military 
service and that he began to exhibit feelings of stress and 
sadness at that time.  But on more than one occasion, 
including in his December 2000 notice of disagreement and May 
2002 testimony, the veteran stated that his depression began 
before his military service.  Indeed, during the October 2004 
VA examination, the veteran reported having problems all his 
life.  This information tends to contradict his claim that 
his psychiatric disability began in service.  

As mentioned, unfortunately, the veteran's SMRs are 
unavailable for consideration.  But, at any rate, he 
maintains that he did not complain of or seek treatment for 
psychiatric problems during service or for many years 
following his discharge, although he feels that he has 
suffered from depression continuously since service.  In his 
May 2002 testimony, he noted that he was treated by a private 
physician for depression in 1955, and possibly other times 
later in life, but that none of the records are available for 
consideration.  As noted above, there are no medical records 
in his claims file pertaining to his psychiatric condition 
until September 2003.

Finally, in regard to Hickson element (3), medical nexus, 
there is no competent medical evidence of record linking the 
veteran's psychiatric disability to his military service.  To 
the contrary, the October 2004 VA examiner provided the only 
medical nexus opinion of record - stating the veteran's 
depressive disorder is secondary to his several health 
problems.  And as mentioned, the veteran's own statements, 
and those of his family members as well, cannot serve to 
establish the requisite medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; see also 38 C.F.R. § 3.159 
(a)(1) (2005).  Therefore, because there is no evidence 
relating the veteran's current disability to service, his 
service connection claim must fail.


ORDER

The claim for service connection for a back disability is 
denied.

The claim for service connection for a psychiatric disability 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


